Order entered April 29, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-00894-CV

                                   ERIC DRAKE, Appellant

                                                V.

                                 KRISTINA KASTL, Appellee

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-09-01374-E

                                            ORDER
       We GRANT appellant’s April 14, 2014 motion requesting the Court to order the release
of sealed documents. We ORDER John Warren, Dallas County Clerk, to file, on or before
MAY 9, 2014, a sealed supplemental clerk’s record containing Exhibits A-1 and A-2 that were
filed under seal as attachments to the defendants’ January 18, 2012 motion for summary
judgment on their breach of contract counterclaim.
       We GRANT appellant’s April 21, 2014 motion for an extension of time to file a brief.
Appellant shall file his brief on or before June 2, 2014.
       We DIRECT the Clerk of this Court to send a copy of this order by electronic
transmission to John Warren and all parties.
                                                        /s/   ADA BROWN
                                                              JUSTICE